Citation Nr: 0308699	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than August 11, 
1994, for grant of service connection for atherosclerotic 
heart disease with angioplasty and coronary artery bypass 
grafting.

2.  Entitlement to an effective date earlier than July 23, 
1999, for entitlement to a total disability rating for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1966 to September 
1968.

This appeal arises from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that granted service connection for 
atherosclerotic heart disease with angioplasty and coronary 
artery bypass grafting (hereinafter referred to as a heart 
disability) and assigned a 30 percent rating effective from 
August 11, 1994, and granted entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (hereinafter referred to as TDIU) 
effective from July 23, 1999.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for earlier effective 
dates for these benefits.

The veteran testified before an RO hearing officer in 
February 2000.


FINDINGS OF FACT

1.  The veteran suffered a heart attack in August 1993.  

2.  On August 11, 1994, the RO received a claim for service 
connection for a heart disability.  

3. By rating decision dated in October 1999, the RO 
established service connection for a heart disability, 
effective August 11, 1994.

4.  The RO was not in possession of any communication between 
August 1993 and August 11, 1994, which can reasonably be 
construed as a formal or informal claim of entitlement to VA 
compensation benefits.

5.  The RO received the veteran's claim for TDIU on June 25, 
1992.  

6.  It is not factually ascertainable that an increase in 
service-connected disability caused unemployability prior to 
June 25, 1992.

7.  The veteran became totally disabled from working due to 
service-connected disability no earlier than February 26, 
1996.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
August 11, 1994, for the grant of service connection for 
heart disability have not been met.  38 U.S.C.A. §§ 5107, 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2002).

2.  The criteria for an effective date of February 26, 1996, 
and no earlier, for the grant of TDIU have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for Service Connection

A.  Factual Background

A medical report from Eliza Coffee Memorial Hospital reflects 
that the veteran had a myocardial infarction in August 1993.  
Later, angioplasty and coronary revascularization (grafting) 
were required. 

Documents in the veteran's claims file reflect that the RO 
first received a claim for service connection a heart 
disability on August 11, 1994.  This service connection claim 
was handwritten on a VA Form 21-4138, dated November 22, 
1993, and signed by the veteran.  A VA date stamp on the 
reverse side of the form reflects that it was received at the 
RO on August 11, 1994.  This hand-written statement also 
informs the RO of an attached VA Form 17.  That form also 
bears a VA date stamp reflecting that the RO received in on 
August 11, 1994.  There is no earlier received document that 
contains an intention to apply for service connection for a 
heart disability.  

In February 2000, the veteran testified that he had a heart 
attack in August 1993 and filed his claim for service 
connection for heart disability in 1993.  The veteran's 
spouse also averred to those facts; however, she was not 
under oath.  

B.  Legal Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2002).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  

For claims of entitlement based on "direct service 
connection" as defined at 38 C.F.R. § 3.4(b), the effective 
date will be the day following release from active service or 
date entitlement arose if the claim was received within 1 
year after separation from service; otherwise, date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (2002).  There are other 
provisions that provide for an earlier effective date based 
on an application to reopen a previously denied service 
connection claim; however, in this case, the RO had not 
denied a prior claim of service connection for a heart 
disability.  38 C.F.R. §§ 3.155, 3.157.  

The veteran and his spouse insist that he submitted a claim 
for service connection for heart disability in November 1993; 
however, because there is no evidence, other than testimony 
and assertions, that the claim was received by the RO prior 
to August 11, 1994, the Board finds that the preponderance of 
the evidence is against the claim and the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  The claim for an effective date earlier than August 
11, 1994, for service connection for heart disability is 
denied.  

II.  Earlier Effective Date for TDIU

A.  Factual Background

According to a November 1990 RO rating decision that granted 
an increased rating, service connection was in effect for 
right arm burns scars (20 percent), left arm burn scars (20 
percent), abdomen burn scars (10 percent), left lower 
extremity burn scars (10 percent), right lower extremity burn 
scars (10 percent), partial paralysis of the right ulnar and 
median nerves (10 percent), degenerative arthritis of the 
right knee (10 percent), retained foreign body in the left 
4th metacarpal (noncompensable), and burns scars of both ears 
(noncompensable).  The combined service-connected disability 
rating was 60 percent.  

On June 25, 1992, the RO received a request for an increased 
rating and for service connection for additional disorders.  
The request also contains the following statement: "Request 
a combined rating of 100 percent, as I am totally unable to 
work due to my SC condition. 

In August 1992, the veteran requested a temporary total 
rating due to recent surgery and convalescence for service-
connected disability.  

In a January 1993 rating decision, the RO granted an 
increased rating for right arm burn scars and granted a 
temporary total rating for surgery; however, the decision 
does not mention the TDIU claim.  In February 1993, the 
veteran submitted a notice of disagreement with the effective 
date assigned for a temporary total rating and for disability 
ratings assigned therein.  In an April 1993 rating decision, 
the RO revised the effective dates for a temporary total 
rating, denied an increased rating, denied service connection 
for additional claimed disability, and issued a statement of 
the case discussing these issues.  

In May 1993, the veteran submitted a notice of disagreement 
with the revised effective dates assigned in the April 1993 
decision.  In June 1993, the RO issued a supplemental 
statement of the case on the effective dates for a temporary 
total rating, increased ratings, and for service connection; 
however, the veteran did not submit a substantive appeal and 
the RO closed the case. 

In September 1997, the veteran submitted medical and other 
reports reflecting that in 1996 he had become unable to work. 

A May 1999 VA compensation and pension examination report 
contains a medical opinion linking the veteran's heart 
disability to tobacco use and a finding that the disability 
would preclude the veteran's normal line of employment.  

On July 23, 1999, the RO received the veteran's completed VA 
Form 21-8940, Application for Increased Compensation Based on 
Unemployability.  On the form, the veteran reported that he 
last worked full time on February 26, 1996, and became too 
disabled to work on that date, although he did continue in 
part-time work until September 1996.  The claims file does 
not reflect the date that the form was sent to the veteran.  

In an October 1999 rating decision, the RO granted service 
connection for a heart disability and granted TDIU effective 
from July 23, 1999.  The veteran submitted a notice of 
disagreement as to the effective date and requested that it 
be from September 1996, when he became too disabled to work.  

In February 2000, the veteran testified that his TDIU 
effective date should be in 1997, when his VA insurance began 
paying benefits.  He testified that he underwent additional 
heart surgery in 1996 after which he could no longer work 
full time for the Postal Service.  

In January 2002, the veteran argued that evidence of his VA 
insurance waiver in 1997 and his reports of having retired in 
1996 amount to inferred claims for TDIU that should also be 
considered.  

B.  Legal Analysis

In Wood v. Derwinski, 1 Vet. App. 367, 369 (1991), the Court 
held that a claim for unemployability compensation was 
similar to an application for increased compensation within 
the meaning of 38 U.S.C.A § 5110(b)(2).  Thus, the veteran's 
request for TDIU will be considered to be a request for an 
increased rating for purposes of determining the effective 
date.  The Board finds that the RO received the TDIU request 
on June 25, 1992.  

VA regulation provides that upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form is to be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.  In this 
case, the record does not reveal if or when the RO sent the 
veteran a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability.  His 
completed formal application was received at the RO in July 
1999.  However, the Court has held that the one-year filing 
period for such applications did not begin to run where VA 
did not forward to the claimant a formal application form 
once his informal claim had been received and that, 
therefore, the date on which the informal claim was received 
must be accepted as the date of his claim for purposes of 
determining an effective date.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992); Servello v. Derwinski, 3 Vet. App. 196 
(1992).  Thus, the Board finds that the date of receipt of 
his claim of entitlement to TDIU is June 25, 1992.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

The effective date of an increased disability rating is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  Otherwise, it is the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 
5110(a)(b)(2); 38 C.F.R. § 3.400(o).  In this case, there is 
no evidence of unemployability within one year prior to the 
date of receipt of the claim.  Thus, the effective date must 
be the latter of the date of receipt of the claim or the date 
entitlement arose.  

The date of receipt of claim would be controlling if the 
veteran had been entitled to TDIU on that date.  However, it 
appears that the earliest date of entitlement was February 
26, 1996.  Indeed, the veteran worked at his full time Postal 
Service position up until that time and on that date he 
became too disabled (due to service-connected disability) to 
work full time.  Therefore, entitlement did not arise earlier 
than February 26, 1996.  An effective date of February 26, 
1996, and no earlier, for TDIU is hereby granted.  

VCAA

During the pendency of the veteran's appeal, the VCAA was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326.  The VCAA and the implementing regulations 
pertinent to the issues on appeal are liberalizing.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In this case, VA has met all notice and duty to assist 
obligations to the veteran under the VCAA.  The veteran has 
been notified of the laws and regulations governing effective 
dates.  He has, by information letters, rating actions, the 
statement of the case and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his appeal, and the evidence potentially probative of 
the claims.  

In April 2002, the RO informed the veteran that he should 
submit any additional relevant evidence on the matters on 
appeal or, in the alternative, upon request VA would assist 
him in obtaining such evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in developing his claim or in notifying him what 
additional information he could submit.  Moreover, VA's duty 
to inform the veteran as to which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain, has been satisfied.  Quartuccio, 
supra.


ORDER

1.  An effective date earlier than August 11, 1994, for 
service connection for heart disability is denied.

2.  An effective date of February 26, 1996, and no earlier, 
for TDIU is granted.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

